EXHIBIT 10.1

 

EXECUTION VERSION

 



SECOND AMENDMENT TO

CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is made and
entered into as of this 16th day of April, 2012 by and among AMERICAN REALTY
CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Borrower”), AMERICAN REALTY CAPITAL TRUST, INC., a Maryland corporation and
the sole member of the sole general partner of Borrower (“Parent”), the Lenders
party hereto, and RBS CITIZENS, N.A., a national banking association, as
Administrative Agent for the benefit of the Lenders (in such capacity, the
“Administrative Agent”), as L/C Issuer and as Swing Line Lender.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Parent, the Administrative Agent and the Lenders are parties
to a certain Credit Agreement dated as of August 17, 2011 (together with any
modifications and amendments, collectively, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
amend certain terms and conditions of the Credit Agreement and the other Loan
Documents to permit Borrower to enter into the Term Loan Agreement (as defined
below); and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to so amend
certain terms and conditions of the Credit Agreement and the other Loan
Documents, all on the terms and conditions set forth below in this Second
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Definitions. All capitalized undefined terms used in this Second Amendment
shall have the meanings ascribed thereto in the Credit Agreement, as amended
hereby.

 

2.Amendments to Credit Agreement. The Credit Agreement is amended as of the
Second Amendment Effective Date (as defined below), as follows:

 

a.Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Borrowing Base Asset Value Ratio”, “Borrowing Base Debt Service
Coverage Ratio”, “Incentive Listing Fee”, “Implied Loan Amount”, and
“Subordination Agreement” in their entirety therefrom and substituting the
following in lieu thereof:

  

“Borrowing Base Asset Value Ratio” means, as of any date of determination, the
ratio of (a) Borrowing Base Asset Value to (b) the sum of (x) the Total
Outstandings plus (y) the Total Outstandings (as defined in the Term Loan
Agreement) plus (z) the aggregate unsecured Indebtedness (other than the
Incentive Listing Fee Note) of the Consolidated Group.

 



 

 

 

 

“Borrowing Base Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate Adjusted Borrowing Base NOI with
respect to the Borrowing Base Properties for the quarter most-recently ended for
which financial statements are available divided by (b) pro forma annual debt
service on an amount equal to the sum of (x) Total Outstandings plus (y) Total
Outstandings (as defined in the Term Loan Agreement) plus (z) the aggregate
unsecured Indebtedness (other than the Incentive Listing Fee Note) of the
Consolidated Group assuming a twenty five (25) year amortization and an interest
rate equal to the greater of (i) seven percent (7.0%) per annum, or (ii) the sum
of (A) the most-recent rate published on such date in the United States Federal
Reserve Statistical Release (H.15) for ten (10) year Treasury Constant
Maturities plus (B) three percent (3.0%).

 

“Incentive Listing Fee Note” means the three-year convertible note to be issued
in the amount of the Incentive Listing Fee, in form reasonably satisfactory to
the Administrative Agent and substantially on the terms previously disclosed to
the Administrative Agent, together with such other terms as are reasonably
satisfactory to the Administrative Agent (it being understood and agreed that
the draft Incentive Listing Fee Note attached as Exhibit I to the Second
Amendment is satisfactory).

 

“Implied Loan Amount” means, as of any date of determination and without
duplication, the amount of “hypothetical Outstanding Amount” plus the
Outstanding Amount (under and as used in the Term Loan Agreement) plus the
aggregate unsecured Indebtedness (other than the Incentive Listing Fee Note) of
the Consolidated Group that would result, on a pro forma basis, in a Borrowing
Base Debt Service Coverage Ratio as of such date of determination equal to 1.50
to 1.0.

 

“Subordination Agreement” means the Subordination Agreement, to be entered into
substantially contemporaneously with the issuance of Incentive Listing Fee Note,
between the Administrative Agent, the administrative agent under the Term Loan
Agreement and AR Capital in form and substance satisfactory to the
Administrative Agent (it being understood and agreed that the draft
Subordination Agreement attached as Exhibit II to the Second Amendment is
satisfactory).

 

b.Section 1.01 of the Credit Agreement is hereby further amended by deleting
clause (viii)(B) of the definition of “Consolidated EBITDA” in its entirety
therefrom and substituting the following in lieu thereof:

 

“(B) the Tender Offer Transactions (including, without limitation, the
negotiation of and entry into the First Amendment) or (C) the negotiation and
entry into the Term Loan or any amendments to this Agreement or the Term Loan
Agreement.”

 



-2-

 

 

 

c.Section 1.01 of the Credit Agreement is hereby further amended by inserting
the phrase “the Intercreditor Agreement,” prior to the phrase “the Subordination
Agreement” in the definition of “Loan Documents”.

 

d.Section 1.01 of the Credit Agreement is hereby further amended by inserting in
appropriate alphabetical order the following new definitions:

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Administrative Agent and the administrative
agent under the Term Loan Agreement in the form attached as Exhibit III to the
Second Amendment.

 

“Second Amendment Effective Date” means the “Second Amendment Effective Date”
(as defined in the Second Amendment).

 

“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
April 16, 2012, among Borrower, Parent, the Administrative Agent and the
Lenders.

 

“Term Loan Agreement” means that certain Term Loan Agreement dated as of the
Second Amendment Effective Date, among Borrower as borrower thereunder, the
Guarantor as a guarantor thereunder, Wells Fargo Bank, National Association, as
Administrative Agent, certain lenders from time to time party thereto, including
any “Refinancing Debt Documents” (as defined in the Intercreditor Agreement).

 

e.Article I of the Credit Agreement is hereby amended by inserting the following
new Section 1.07 at the end thereof:

 

“1.07 Financial Standards. All financial computations required of a Person under
this Agreement shall be calculated without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein.”

 

f.Article VI of the Credit Agreement is hereby amended by inserting the
following new Section 6.25 at the end thereof:

 

“6.25 Patriot Act and Other Specified Laws.

 

(a) To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) the Act. No part of the proceeds of the Loans will be
used, directly or indirectly, in violation in any material respect of the United
States Foreign Corrupt Practices Act of 1977. No Loan Party is engaged in or has
engaged in any course of conduct that could reasonably be expected to subject
any of its properties to any Lien, seizure or other forfeiture under any
criminal law, racketeer influenced and corrupt organizations or other similar
criminal laws. No Loan Party is named on the list of Specially Designated
Nationals and Blocked Persons maintained by the United States Department of
Treasury Office of Foreign Assets Control.

 



-3-

 

 

 

(b) No Loan Party (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such Executive Order, or, to the knowledge of the Borrower after due inquiry, is
otherwise associated with any such Person in any manner that violates such
Section 2 and (iii) is a Person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.”

 

g.Section 7.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“7.13 Maintenance of Status. The Parent shall maintain at least one class of
common shares which is subject to price quotations on The NASDAQ Stock Market’s
National Market System or having trading privileges on the New York Stock
Exchange or any other national securities exchange.”

 

h.Section 8.01(a) of the Credit Agreement is hereby amended by inserting the
following phrase prior to the “;” at the end thereof:

 

“or any “Loan Document” (or similar term) as defined in the Term Loan Agreement”

 

i.Section 8.11 of the Credit Agreement of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“8.11 Incentive Listing Fee Note. The Parent shall not make cash payments under
the Incentive Listing Fee Note in excess of the aggregate cash payment amount
permitted under the Term Loan Agreement, if applicable.”

 

j.Section 8.13 of the Credit Agreement is hereby amended by

 

i.amending and restating the parenthetical at the end of Section 8.13(a) as
follows:

 

“(other than in favor of the Administrative Agent or the administrative agent
(or equivalent person) under the Term Loan Agreement)”, and

 



-4-

 

 

 

ii.amending and restating the parenthetical set forth in Section 8.13(d) as
follows:

 

“(other than pursuant to this Agreement or the Term Loan Agreement)”

 

k.Section 8.14(b) of the Credit Agreement is hereby amended by amending and
restating the parenthetical set forth therein as follows:

 

“(excluding Indebtedness under this Agreement and the Term Loan Agreement)”

 

l.Section 9.01(f) of the Credit Agreement is hereby amended by inserting the
following new clause at the end thereof:

 

“(iii) there occurs an “Event of Default” under and as defined in the Incentive
Listing Fee Note and such “Event of Default” is not cured or waived in writing
within any applicable grace period; or”

 

m.Section 10.10(a) of the Credit Agreement is hereby amended by deleting the
word “or” prior to “(v)” where it appears therein, and inserting the following
clause prior to the “;” at the end thereof:

 

“or (vi) in accordance with the Intercreditor Agreement”

 

n.Section 10.10 of the Credit Agreement is hereby amended by inserting the
following paragraphs at the end thereof:

 

“In its capacity, the Administrative Agent is a “representative” of the Lenders
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into the Intercreditor Agreement and each of the Security Documents to
which it is a party and to take all action contemplated by such documents. Each
Lender agrees that no Lender (other than the Administrative Agent) shall have
the right individually to seek to realize upon the security granted by any
Security Document, it being understood and agreed that such rights and remedies
may be exercised solely by the Administrative Agent for the benefit of the
Lenders upon the terms of the Security Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Lenders any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Lenders.

 



-5-

 

 

 

Upon any sale or transfer of assets constituting Collateral which is permitted
pursuant to Section 10.10(a)(ii), or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least five (5)
Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Lenders herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Borrower or any Subsidiary in respect of) all interests retained by the
Borrower or any Subsidiary, including (without limitation) the proceeds of the
sale, all of which, if applicable, shall continue to constitute part of the
Collateral.”

 

3.Amendments to Pledge Agreement. The Pledge Agreement is amended as of the
Second Amendment Effective Date, as follows:

 

a.The Pledge Agreement is amended by inserting the following header on the first
page thereof:

 

“NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO RBS CITIZENS, N.A., AS ADMINISTRATIVE AGENT, PURSUANT TO THIS PLEDGE
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY RBS CITIZENS, N.A., AS
ADMINISTRATIVE AGENT, HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, DATED AS OF APRIL 16, 2012 (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR
AGREEMENT”), AMONG AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P., RBS
CITIZENS, N.A., AS AUTHORIZED REPRESENTATIVE FOR THE CREDIT AGREEMENT SECURED
PARTIES, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS AUTHORIZED REPRESENTATIVE
FOR THE TERM LOAN AGREEMENT SECURED PARTIES, AND CERTAIN OTHER PERSONS WHICH MAY
BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS
PLEDGE AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.”

 



-6-

 

 

 

b.Section 4(a) of the Pledge Agreement is amended and restated in its entirety
as follows:

 

“Binding Obligation/ Perfection. The pledge of the Collateral pursuant to this
Agreement creates a valid Lien in the Collateral, securing the payment of the
Secured Obligations. Once financing statements covering the Collateral have been
properly filed in the jurisdictions listed on Schedule 1 hereto, and, if
applicable, the certificates or instruments representing the Collateral have
been delivered to the Administrative Agent, Administrative Agent’s Lien in the
Collateral, for the benefit of the Secured Parties, will be fully perfected and
such Lien will constitute a first-priority Lien on such Collateral. Other than
the financing statements with respect to this Agreement and the Term Loan
Agreement, there are no other financing statements covering any Collateral. The
creation of the Lien in the Collateral does not require the consent of any
Person that has not been obtained.”

 

c.Section 5(a)(ii) of the Pledge Agreement is hereby amended and restated in its
entirety as follows:

 

“create or suffer to exist any Lien upon or with respect to any of the
Collateral (except for the Lien granted hereby or permitted under the Credit
Agreement).”

 

d.The Pledge Agreement is amended by inserting the following new Section 24 at
the end thereof:

 

“SECTION 24. INTERCREDITOR AGREEMENT. Anything herein to the contrary
notwithstanding, so long as any “Term Loan Agreement Obligations” (as defined in
the Intercreditor Agreement) remain outstanding, the liens and security
interests securing the Secured Obligations hereunder and the exercise of any
right or remedy with respect thereto, are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of this
Agreement and the terms of the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall govern and control.”

 

4.Consent to Amendment of Subsidiary Guarantor Organization Documents. The
Administrative Agent and the Required Lenders hereby consent to the amendment of
each of the Subsidiary Guarantor’s Limited Liability Company Agreement, in
substantially the form of the “First Amendment of Limited Liability Company of
________” attached hereto as Exhibit IV.

 

5.Conditions to Effectiveness. This Second Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent (such date, the “Second Amendment
Effective Date”):

 

a.The Administrative Agent shall have received counterparts of this Second
Amendment duly executed and delivered by each of the parties hereto;

 



-7-

 

 

 

b.the Administrative Agent shall have received a fully executed Intercreditor
Agreement;

 

c.the Administrative Agent shall have received such certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party party hereto, as Administrative Agent
may require; evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
the Second Amendment and the Intercreditor Agreement; and

 

d.the Administrative Agent shall have received such documents and certifications
as the Administrative Agent may reasonably require to evidence that each Loan
Party party hereto is duly organized or formed and in good standing in its
jurisdiction of formation, except to the extent that failure to do so would not
have a Material Adverse Effect.

 

6.Representations and Warranties. The representations and warranties of Borrower
and each other Loan Party, contained in Article VI of the Credit Agreement or
any other Loan Document are true and correct in all material respects (except to
the extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) on and as of the Second Amendment Effective Date; provided, if
any such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects (except to the extent
that any such representation and warranty is qualified as to “materiality,”
“Material Adverse Effect” or similar language, in which case it shall be true
and correct in all respects (after giving effect to any such qualification)) as
of such earlier date.

 

7.Limited Amendment; Ratification of Loan Documents. Except as specifically
amended hereby, the terms and conditions of the Credit Agreement and the other
Loan Documents shall remain in full force and effect, and are hereby ratified
and affirmed in all respects. This Second Amendment shall not be deemed a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.

 

8.Waiver of Claims. Each Loan Party and each Additional Guarantor acknowledges
and agrees that as of the date hereof, it does not have any claims,
counterclaims, offsets, or defenses against the Bank directly or indirectly
relating to such Person’s relationship with, and/or the Obligations under, the
Loan Documents, and to the extent that such Loan Party currently has or ever had
prior to the date hereof any such claims, counterclaims, offsets, or defenses
against the Bank, such Loan Party affirmatively WAIVES the same and, on behalf
of itself and its representatives, successors and assigns, hereby RELEASES, and
forever discharges the Bank and its officers, directors, agents, servants,
attorneys, and employees, and their respective representatives, successors and
assigns, of, to, and from all known debts, demands, actions, suits, accounts,
covenants, contracts, agreements, damages, and any and all claims, demands, or
liabilities whatsoever, of every name and nature, both at law and in equity
through the date hereof related to the same.

 



-8-

 

 

 

9.Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

10.Miscellaneous. This Second Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This Second Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this
Second Amendment or any application hereof is invalid, illegal or unenforceable
in any respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Second Amendment.
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection herewith and are not relying on
any representations or warranties of the Administrative Agent or the Lenders or
their counsel in entering into this Second Amendment.

 

[remainder of page left intentionally blank]

 



-9-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first above written.

 

 

  BORROWER:       AMERICAN REALTY CAPITAL   OPERATING PARTNERSHIP, L.P.,   a
Delaware limited partnership       By:  /s/ William M. Kahane     Name: William
M. Kahane
Title: President

 



 

  PARENT:       AMERICAN REALTY CAPITAL TRUST,   INC., a Maryland corporation  
    By:  /s/ William M. Kahane     Name: William M. Kahane
Title: President

 

[Signature Page to Second Amendment]

 

 

 





      RBS CITIZENS, N.A., as Administrative Agent,   Swing Line Lender, L/C
Issuer and as a Lender       By:  /s/ Donald Woods     Name: Donald Woods
Title: SVP

 

[Signature Page to Second Amendment]

 

 

 







      GOLDMAN SACHS BANK, USA,   as a Lender       By:  /s/ Michelle Latzoni    
Name: Michelle Latzoni
Title: Authorized Signatory

 

[Signature Page to Second Amendment]

 

 

 









      CAPITAL ONE, NATIONAL BANK,   as a Lender       By:  /s/ Patricia Visone  
  Name: Patricia Visone
Title: Vice President

 

[Signature Page to Second Amendment]

 

 













      RAYMOND JAMES BANK, N.A.,   as a Lender       By:  /s/ James M. Armstrong
    Name: James M. Armstrong
Title: Senior Vice President

 

[Signature Page to Second Amendment]

 

 

 

The undersigned, American Realty Capital Trust, Inc., as Guarantor under that
certain Parent Guaranty Agreement dated as of August 17, 2011, hereby consents
to the foregoing Second Amendment to Credit Agreement and acknowledges and
agrees that the Parent Guaranty Agreement executed by the undersigned dated as
of August 17, 2011 remains in full force and effect.





      AMERICAN REALTY CAPITAL TRUST,   INC., a Maryland corporation       By: 
/s/ William M. Kahane     Name: William M. Kahane
Title: President

 

[Signature Page to Second Amendment]

 

 

 

Each of the undersigned, as Guarantor under that certain Subsidiary Guaranty
Agreement dated as of August 17, 2011 (as amended and in effect from time to
time) hereby consents to the foregoing Second Amendment to Credit Agreement and
acknowledges and agrees that the Subsidiary Guaranty Agreement executed by the
undersigned remains in full force and effect.

 

[INSERT BLOCK FOR SUBSIDIARY

GUARANTORS]

 

 



[Signature Page to Second Amendment]

 

 

 





      By:  /s/ William M. Kahane     Name: William M. Kahane
Title: President

 

 

[Signature Page to Second Amendment]

 

 

 

EXHIBIT I

 

Form of Intercreditor Agreement

 



 

 

 



EXHIBIT II

 

Form of Subordination Agreement

 



 

 







EXHIBIT III

 

Form of Intercreditor Agreement

 



 

 

 





EXHIBIT IV

 

Form of Amendment to Limited Liability Company Agreement

of Subsidiary Guarantors

 



 



